CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-014, concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent), that DONALD V. ROMANIELLO, formerly of RIVER EDGE, who was admitted to the bar of this State in 1992, and whose license to practice law in New Jersey was administratively revoked pursuant to Rule 1:28-2(c) effective September 25, 2006, should be censured for violating RPC 1.1(a)(gross neglect), RPC 1.3(lack of diligence), RPC 1.4(a)(failure to communicate with client), RPC 1.15(b) and (e) (failure to promptly deliver funds to client or third person and failure to separately keep funds in which attorney and third party claim an interest), RPC 5.5(a)(failure to maintain a bona fide office), and RPC 8.1(b)(failure to cooperate with ethics authorities);
And good cause appearing;
It is ORDERED that DONALD V. ROMANIELLO is hereby censured; and it is further
ORDERED that this censure has no effect on the September 25, 2006, administrative revocation of respondent’s license to practice law in this State; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.